EXHIBIT 10.1
 
THE SECURITIES WHICH ARE THE SUBJECT OF THIS AGREEMENT HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933 (THE “1933 ACT”) NOR REGISTERED UNDER ANY STATE
SECURITIES LAWS AND ARE “RESTRICTED SECURITIES” AS THAT TERM IS DEFINED IN RULE
144, UNDER THE 1933 ACT. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE 1933
ACT THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE SATISFACTION OF THE
COMPANY.




AGREEMENT FOR THE EXCHANGE OF COMMON STOCK


Agreement made this 19th day of November, 2012, by and between Sputnik
Enterprises, Inc., a Nevada corporation, OTCBB SPNI (the “Issuer”), and Wireless
NRG, LLC, a Florida limited liability company (the “Company”), and the
shareholders (unit holders) of Company, (the “Shareholders”).


In consideration of the mutual promises, covenants, and representations
contained herein, and other good and valuable consideration,


THE PARTIES HERETO AGREE AS FOLLOWS:


1.            TERMS
 
Subject to the terms and conditions of this Agreement, the Issuer agrees:
 
i.  
That the total common shares issued and outstanding of the Issuer at Closing
shall be 295,278 Common Shares par value $.001.



ii.  
That the Issuer at Closing shall transfer to the Shareholders, twenty seven
million one hundred eighty one thousand one hundred and twelve common shares of
Issuer, $.001 par value, in exchange for 100% of the issued and outstanding
shares (units) of Company, such that Company shall become a wholly owned
subsidiary of the Issuer.

 
iii.  
That the Issuer requires the Company to:

 
a)  
Agree to the announcement of the transaction with the SEC on form 8K within four
days of the execution of this agreement, if applicable.

b) 
Execute any and all documentation to reflect the intent of the parties that
Company becomes a wholly owned subsidiary of Issuer.

 
iv.  
That this transaction is subject to delivery by the Issuer of all required
documents pre and post closing to effectuate the transaction

 
v.  
That Issuer shall take all necessary corporate actions so that at closing, all
actions required of Issuer will be in accordance with the Bylaws of Issuer.

 
 
1

--------------------------------------------------------------------------------

 


2. REPRESENTATIONS OF ISSUER  Issuer is in good standing under the laws of
Nevada, and has all necessary corporate powers to own properties and carry on a
business, and is duly qualified to do business and is in good standing in
Nevada.  All actions taken by the incorporators, directors and shareholders of
Issuer have been valid and in accordance with the laws of the State of Nevada.


i.  
Capital.  The authorized capital stock of Issuer consists of Fifty Million
shares of common stock, $.001 par value of which 295,278 Shares are issued and
outstanding. All outstanding shares are fully paid and non-assessable, free of
pre-emptive rights. At the Closing, there will be no outstanding subscriptions,
options, rights, warrants, convertible securities, or other agreements or
commitments obligating Issuer to issue or to transfer from treasury any
additional shares of its capital stock, except as may be disclosed in the Issuer
SEC filings or disclosed by Issuer at the Closing.



ii.  
SEC Reports. Issuer has filed all required forms, reports, statements, schedules
and other documents with the Securities and Exchange Commission (“SEC”)
(collectively, the “Issuer SEC Reports”). The financial statements, including
all related notes and schedules, contained in the Issuer SEC Reports (or
incorporated by reference therein) fairly present the consolidated financial
position of Issuer as at the respective dates thereof and the consolidated
results of operations and cash flows of Issuer for the periods indicated in
accordance with generally accepted accounting principles (“GAAP”) applied on a
consistent basis throughout the periods involved (except for changes in
accounting principles disclosed in the notes thereto) and subject in the case of
interim financial statements to normal year-end adjustments and the absence of
notes.  For purposes of this Agreement, the balance sheet of Issuer as of last
filing date of Issuer prior to Closing, is referred to as the “Issuer Balance
Sheet” and the date thereof is referred to as the “Issuer Balance Sheet Date”.



iii.  
Absence of Changes.  Since the Issuer Balance Sheet Date, there has not been any
change in the financial condition or operations of Issuer, except changes in the
ordinary course of business, which changes have not in the aggregate been
materially adverse to Issuer.



iv.  
Liabilities.  Issuer does not have any debt, liability, or obligation of any
nature, whether accrued, absolute, contingent, or otherwise, and whether due or
to become due, that is not reflected on the Issuers Balance Sheet and schedules
contained in the Issuer’s SEC filings at www.sec.gov, or disclosed by Issuer at
Closing. Issuer is not aware of any pending, threatened, or asserted claims,
lawsuits or contingencies involving Issuer or its common stock, except as to
matters set forth in the Issuer’s SEC filings. There is no material dispute of
any kind between Issuer and any third party, and no such dispute will exist at
Closing not fully disclosed to Company at closing.



v.  
Ability to Carry Out Obligations. Issuer has the right, power, and authority to
enter into and perform its obligations under this Agreement. The execution and
delivery of this Agreement by Issuer and the performance by Issuer of its
obligations hereunder will not cause, constitute, or conflict with or result in
(a) any breach or violation or any of the provisions of or constitute a default
under any license, indenture, mortgage, charter, instrument, articles of
incorporation, bylaw, or other agreement or instrument to which Issuer is a
party, or by which it may be bound, nor will any consents or authorizations of
any party other than those hereto be required, (b) an event that would cause
Issuer to be liable to any party, or (c) an event that would result in the
creation or imposition of any lien, charge, encumbrance on any asset of Issuer.



vi.  
Full Disclosure.  None of the representations and warranties made by the Issuer
in this Agreement and the Officers Certificate to be delivered to Company and
Shareholders at closing, contains any untrue statement of a material fact, or
omits any material fact, the omission of which would be misleading.

 
 
2

--------------------------------------------------------------------------------

 


vii.  
Contract and Leases.  Issuer is currently carrying on its business and is not a
party to contracts, agreements, or lease other than those items disclosed on the
Issuer Balance Sheet or disclosed at Closing. No person holds a power of
attorney from Issuer.



viii.  
Compliance with Laws.  To the best of its knowledge, Issuer has complied with
all federal, state, and local statutes, laws, and regulations pertaining to
Issuer.  To the best of its knowledge, Issuer has complied with all federal and
state securities laws in connection with the issuance, sale, and distribution of
its securities.



ix.  
Litigation.  Issuer is not (and has not been), except as may be disclosed in the
Issuers SEC filings and press releases, a party to any suit, action,
arbitration, or legal, administrative, or other proceeding, or pending
governmental investigation. To the best knowledge of the Issuer, there is no
basis for any such action or proceeding and no such action or proceeding is
threatened against Issuer, and Issuer is not subject to or in default with
respect to any order, writ, injunction, or decree of any federal, state, local,
or foreign court, department, agency, or instrumentality.



x.  
Conduct of Business.  From the Issuer Balance Sheet Date to the Closing, Issuer
has conducted its business in the normal course, and has not (1) sold, pledged,
or assigned any assets, other than in the ordinary course of business; (2)
amended its Certificate of Incorporation or ByLaws; (3) declared dividends;  (4)
redeemed or sold stock or other securities; (5) incurred any liabilities, other
than in the ordinary course of business; (6) acquired or disposed of any assets,
other than in the ordinary course of business; (7) entered into any contract,
other than in the ordinary course of business; (8) guaranteed obligations of any
third party; or (9) entered into any other transaction, other than in the
ordinary course of business.



xi.  
Documents.  All minutes, consents, or other documents pertaining to Issuer to be
delivered at Closing shall be valid and in accordance with the laws of the State
of Nevada.



xii.  
Title.  At the Closing all shares issued to Shareholders shall be
non-assessable; and (ii) free and clear of all liens, security interests,
pledges, charges, claims, encumbrances and restrictions of any kind. There is no
applicable local, state, or federal law, rule, regulation, or decree which
would, as a result of the issuance of the Shares to Shareholders, impair,
restrict, or delay Shareholders voting rights with respect to the Issuer Shares.



xiii.  
Brokers.  Issuer has not retained any Broker or finder to which compensation
would be due in connection with this transaction.



3. REPRESENTATIONS AND WARRANTIES OF COMPANY. Company represents and warrants to
Issuer the following:


i.  
Organization.  The Company is a corporation duly organized, validly existing,
and in good standing under the laws of the State of Florida, and it has all
necessary corporate powers to own properties and carry on a business, and is
duly qualified to do business and is in good standing in the jurisdictions where
qualification is required.  All actions taken by the incorporators, directors,
and stockholders of Company have been valid and in accordance with the laws of
the State of Florida.



ii.  
Capital.  The authorized capital stock of Company consists of ________common
shares, $ ______ par value of which _______________shares are issued and
outstanding (Shares). The Shareholders are the beneficial owners of the shares
and have sole management and dispositive power over the securities, and there
are no other agreements or commitments obligating the Company to issue or to
transfer from treasury any additional shares of its capital stock.

 
 
3

--------------------------------------------------------------------------------

 
 
iii.  
Upon execution of this agreement, Company shall engage an auditor who is a
member in good standing of the PCAOB to perform the necessary audit required
under the rules and regulations of the Securities and Exchange Commission.
Audited financials on an 8K must be filed with the SEC within four days of
closing of this transaction. Company agrees to take all steps to insure that the
auditor has full access to the Company books and records in order to timely file
the reports required under the rules. Company agrees to deliver an audit of the
books and records of Company no later than December 10th, 2012 and an 8K will be
filed no later than 12-14-2012.



iv.  
Absence of Changes.  Since the date of the Company financial statements, there
has not been any change in the financial condition or operations of Company,
except changes in the ordinary course of business.



v.  
Liabilities.  Company does not have any debt, liability, or obligation of any
nature, whether accrued, absolute, contingent, or otherwise, and whether due or
to become due, that is not reflected on the Financial Statements provided to
Issuer at closing. Company is not aware of any pending, threatened, or asserted
claims, lawsuits or contingencies involving its capital stock. Company will have
delivered to Issuer a current balance sheet and income statement prior to the
execution of this agreement.



vi.  
Ability to Carry Out Obligations.  Company has the right, power, and authority
to enter into and perform its obligations under this Agreement.  The execution
and delivery of this Agreement by Company and the performance by Company of its
obligations hereunder will not cause, constitute, or conflict with or result in
(a) any breach of violation or any of the provisions of or constitute a default
under any license, indenture, mortgage, charter, instrument, articles of
incorporation, bylaw, or other agreement or instrument to which Company is a
party, or by which either of them may be bound, nor will any consents or
authorizations of any party other than those hereto be required; (b) an event
that would cause Company to be liable to any party; or (c) an event that would
result in the creation or imposition of any lien, charge, encumbrance on any
asset of Company.



vii.  
Full Disclosure.  None of the representations and warranties made by Company
herein contains any untrue statement of a material fact, or omits any material
fact the omission of which would be misleading.



viii.  
Compliance with Laws.  Company has complied with, and is not in violation of any
federal, state, or local statute, law, and/or regulation pertaining to
them.  Company has complied with all federal and state securities laws in
connection with the issuance, sale, and distribution of its securities.



ix.  
Litigation.  Company is not and has never a party to any suit, action,
arbitration, or legal, administrative, or other proceeding, or pending
governmental investigation.  To the best knowledge of Company, there is no basis
for any such action or proceeding and no such action or proceeding is threatened
against Company, and Company is not subject to or in default with respect to any
order, wit, injunction, or decree of any federal, state, local, or foreign
court, department, agency, or instrumentality.



x.  
Conduct of Business.  From the date of Company financial statements to the
Closing Date, Company has conducted its business in the normal course, and has
not (1) sold, pledged, or assigned any assets other than in the ordinary course
of business; (2) amended its Certificate of Incorporation or Bylaws; (3)
declared dividends; (4) redeemed or sold stock or other securities except in the
ordinary course of business; (5) incurred any liabilities not in the ordinary
course of business; (6) acquired or disposed of any assets other than in the
ordinary course of business; (7) entered into any contract other than in the
ordinary course of business; (8) guaranteed obligations of any third party; or
(9) entered into any other transactions other than in the ordinary course of
business.

 
 
4

--------------------------------------------------------------------------------

 


xi.  
Documents.  All minutes, consents, or other documents pertaining to Company and
to be delivered by Company to Issuer, are true, complete, and correct, and are
valid and in accordance with applicable law.



xii.  
Title.  The Shares of Company to be delivered to Issuer will be, at closing,
free and clear of all liens, security interests, pledges, charges, claims,
encumbrances and restrictions of any kind.  None of the Shares are subject to
any voting trust or agreement.  No person holds or has the right to receive any
proxy or similar instrument with respect to the Shares, except as provided in
this Agreement.  Company is not a party to any agreement that offers or grants
to any person the right to purchase or acquire any of the Shares.  There is no
applicable local, state, or federal law, rule, regulation, or decree which
would, as a result of the transfer of the Shares to Issuer, impair, restrict, or
delay Issuer’s voting rights with respect to the Shares.



xiii.  
Counsel.  Company and Shareholders represent and warrant that prior to Closing,
that they are represented by independent counsel or have had the opportunity to
retain independent counsel to represent them in this transaction and that prior
to Closing, Counsel for the Company and Shareholders have not represented either
the Issuer or Issuer’s stockholders in any manner whatsoever known to the
Company.



xiv.  
Brokers. Company and/or Shareholders have not retained a broker in connection
with this transaction.



xv.  
Conflicts of Interests of Issuer   Company and Shareholders have reviewed and
understand the conflicts of interests, if any, between the Issuer and its
officers and directors as disclosed in the Issuers filings with the SEC, if any.

 
4.             INVESTMENT INTENT.
 
i.  
Restricted Shares.  Shareholder understands that (A) the Issuer Shares
Shareholder is receiving from Issuer under this Agreement have not been
registered under the Securities Act of 1933, as amended (“the Act”) or the
securities laws of any state, based upon an exemption from such registration
requirements pursuant to Section 4(2) of the Act; (B) the Issuer Shares are and
will be “restricted securities”, as said term is defined in Rule 144 of the
Rules and Regulations promulgated under the Act; and (C) the Issuer Shares may
not be sold or otherwise transferred unless exemptions from such registration
provisions are available with respect to said resale or transfer or the shares
have been registered under the Act.



ii.  
Transferability.  Shareholder will not sell or otherwise transfer any of the
Issuer Shares, any interest therein unless and until (A) the Issuer Shares shall
have first been registered under the Act and/or all applicable state securities
laws; or (B) Shareholder shall have first delivered to Issuer a written opinion
of counsel, which counsel and opinion (in form and substance) shall be
reasonably satisfactory to Issuer, to the extent that the proposed sale or
transfer is exempt from the registration provisions of the Act and all
applicable state securities laws.



iii.  
Investment Intent.  Shareholder is acquiring the Issuer Shares for Investment
purposes only, without a view for resale or distribution thereof.



iv.  
Legend.  Shareholder understands that the certificates representing the Issuer
Shares will bear the following legend:



The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, and may not be sold, transferred,
further pledged, hypothecated or otherwise disposed of in absence of (i) an
effective registration statement for such securities under said Act or (ii) an
opinion of company counsel that such registration is not required.
 
v.  
Closing.  The Closing of the share exchange and the transactions contemplated by
this Agreement (the “Closing”) shall be upon the completion of due diligence by
all parties, the execution of this agreement by all parties, and the delivery of
all documents and items required to be delivered under this agreement, including
but not limited to a PCAOB audit as referenced hereinabove. The transaction
shall close no later than 12-10-2012 or this agreement will automatically
terminate at that date unless both parties to this agreement acknowledge that
the closing date may be modified by mutual written consent of the parties.

 
 
5

--------------------------------------------------------------------------------

 
 
5.  
Documents to be Delivered at Closing.



i.  
By Issuer:



(1)  
Resolution of the Board of Directors authorizing the issuance of  certificates
for the number of shares to be delivered to Shareholders and a resolution
approving the transaction.



(2)  
Certificates for the number of Issuer preferred shares registered in the names
of the shareholders as set forth in the attached shareholders list.



(3)  
Such other resolutions of Issuer directors and officers and writings as may
reasonably be required by Company and Shareholders.



(4)  
Such other agreements relating to the transaction as may reasonably be required
by the Company or Shareholders.



(5)  
Issuer Officer Certificate and Disclosures



(6)  
Certificate of Good Standing from the State of Nevada



By Company and Shareholders:


(7)  
Delivery to the Issuer, certificate(s) evidencing the Company Shares, and such
stock powers as are required in order to transfer to Issuer good and marketable
title to the Shares.



(8)  
Resolution by the Board of Directors of Company approving the transaction.



(9)  
Copies of the basic corporate records, including bylaws, minute books and
articles of incorporation, together with financial statements with supporting
schedules for the periods ending 12-31-10 and 12-31-2011 and year to date of
closing. Company shall retain all other records at its current principal
address.



(10)  
A certificate of good standing from the State of Incorporation.



(11)  
Such other resolutions of Company and Shareholder and/or directors as may
reasonably be required by Issuer.



(12)  
Such other agreements or documents relating to the transaction as may reasonably
be required by the Issuer.



(13)  
A completed audit report by a PCAOB member firm acceptable to the Issuer for the
years ending 12-31-2010 and 12-31-2011, along with any subsequent review by the
auditor of the financials for 2012 year to date.

 
 
6

--------------------------------------------------------------------------------

 


6.            ARBITRATION.  Any controversy or claim arising out of, or relating
to, this Agreement, or the making, performance, or interpretation thereof, shall
be settled by arbitration in Orlando, Florida in accordance with the Commercial
Rules of the American Arbitration Association then existing. The arbitrator
assigned shall have authority and power to decide all issues. Judgment on the
arbitration award may be entered in any court having jurisdiction over the
subject matter of the controversy. The prevailing party in such claim or
controversy shall be entitled to recover all costs and expenses of such claim or
controversy, including attorney’s fees from the non-prevailing party.


7.            POST-CLOSING AGREEMENTS.


I.  
Further Assurances.  The parties shall execute such further documents and
perform such further acts, as may be necessary to effect the transactions
contemplated hereby, on the terms herein contained and otherwise to comply with
the terms of this Agreement, provided, that, except as contemplated by this
Agreement, no party shall be required to waive any right or incur an obligation
in connection therewith.



II.  
Indemnification of Directors and Officers.  For at least seven (7) years after
the Closing Date, Issuer shall (a) maintain in effect the current provisions
regarding the indemnification of officers and directors contained in Issuer’s
Certificate of Incorporation and Bylaws; provided, however, Issuer may adopt new
indemnification provisions no less favorable than the current provisions as to
the persons who served as directors and officers of Issuer prior to the Closing
Date; and (b) indemnify the persons who served as directors and officers of
Issuer prior to the Closing Date to the fullest extent to which Issuer is
permitted to indemnify such officers and directors under its Certificate of
Incorporation and By Laws and applicable law as in effect immediately prior to
the Closing Date.



III.  
Press Release Issuer, Company and Shareholders agree that no public announcement
of the specifics of this transaction or a disclosure of the parties to this
agreement will be made until the 8K filing with the SEC disclosing this
agreement is completed by Issuer and on record. The parties hereto agree that
Company will take steps to insure that this provision is adhered to by Company
and Shareholders, principals, employees, agents and representatives.



9.            Miscellaneous.


i. 
Captions and Headings.  The headings throughout this Agreement are for
convenience and reference only, and shall in no way be deemed to define, limit,
or add to the meaning of any provision of this Agreement.



ii.  
No Oral Change.  This Agreement and any provision hereof may not be waived,
changed, modified, or discharged orally, but only by an agreement in writing
signed by the party against whom enforcement of any waiver, change,
modification, or discharge is sought.



iii. 
Non Waiver.  Except as otherwise expressly provided herein, no waiver of any
covenant, condition, or provision of this Agreement shall be deemed to have been
made unless expressly in writing and signed by the party against whom such
waiver is charged; and (1) the failure of any party to insist in any one or more
cases upon the performance of any of the provisions, covenants, or conditions of
this Agreement or to exercise any option herein contained shall not be construed
as a waiver or relinquishment for the future of any such provisions, covenants,
or conditions; (2) the acceptance of performance of any thing required by this
Agreement to be performed with knowledge of the breach or failure of a covenant,
condition, or provision hereof shall not be deemed a waiver of such breach or
failure; and (3) no waiver of any party of one breach by another party shall be
construed as a waiver with respect to any subsequent breach.

 
 
7

--------------------------------------------------------------------------------

 
 
iv. 
Time of Essence.  Time is of the essence of this Agreement and of each and every
provision hereof.



v. 
Entire Agreement.  This Agreement contains the entire Agreement and
understanding between the parties hereto, and supersedes all prior agreements
and understandings.



vii. 
Notices.  All notices, requests, demands, and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given on the
third day after mailing if mailed to the party to whom notice is to be given, by
first class mail, registered or certified, postage prepaid, and properly
addressed, and by fax, as follows:

 
 
Company and Shareholders:
 
Wireless NRG, LLC
30 Skyline Drive
Lake Mary, Florida


ISSUER:
 
37 N. Orange Avenue Suite 500
Orlando, Florida 32801

 
vi. 
Counterparts.  This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 
 
8

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the day
first written above.
 

Sputnik Enterprises, Inc.     
Wireless NRG, LLC
              By:
/s/ Anthony Gebbia
  By:
/s/ David Foster
   
Its CEO
   
David Foster, Managing Member
 

                                                               
 
 
 
 
 
(Other Member signatures on next page)
 
 
9

--------------------------------------------------------------------------------

 
 
 

Members of Wireless NRG, LLC:      
/s/ Ed Lachcik
 
Ed Lachcik, Managing Member
         
/s/ Robert Mehler
 
Robert Mehler, Managing Member
             
Greg Bessoni, Member
              Robert Bielecki, Member          
/s/ Arturo Bendek
 
Arturo Bendek, Member
         
/s/ Jorge Bendek
 
Jorge Bendek, Member
             
Amilar Securities, LLC
 
Henry Petronis, Member
 

 
 
10

--------------------------------------------------------------------------------

 